—Application by the appellant-respondent for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 13, 1995 (People v Painter, 221 AD2d 481), affirming a judgment of the Supreme Court, Suffolk County, rendered March 16, 1993, and reversing insofar as cross-appealed from an order of the same court, entered April 19, 1993, and for poor person relief and the assignment of counsel.
Ordered that the branch of the application which is for the assignment of counsel is denied; and it is further,
Ordered that the branch of the application which is for poor person relief is denied as unnecessary; and it is further,
Ordered that the branch of the application which is for a writ of error coram nobis is denied.
The appellant-respondent has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Florio, J.P., Goldstein, H. Miller and Adams, JJ., concur.